Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 1 of 8 PageID: 10




                  EXHIBIT 1
      UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 1 of 6 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 2 of 8 PageID: 11
      UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 2 of 6 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 3 of 8 PageID: 12
      UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 3 of 6 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 4 of 8 PageID: 13
      UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 4 of 6 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 5 of 8 PageID: 14
      UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 5 of 6 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 6 of 8 PageID: 15
      UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 6 of 6 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 7 of 8 PageID: 16
          UNN-L-000108-19 01/08/2019 4:18:16 PM Pg 1 of 1 Trans ID: LCV201944215
Case 2:19-cv-07485-SDW-LDW Document 1-1 Filed 03/01/19 Page 8 of 8 PageID: 17




                        Civil Case Information Statement
Case Details: UNION | Civil Part Docket# L-000108-19

Case Caption: BRITO ENDY VS ARAMARK UNIFORM                      Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
SERV ICES                                                        Document Type: Complaint with Jury Demand
Case Initiation Date: 01/08/2019                                 Jury Demand: YES - 6 JURORS
Attorney Name: HOWARD A VEX                                      Hurricane Sandy related? NO
Firm Name: VEX LAW, LLC                                          Is this a professional malpractice case? NO
Address: WATERVIEW PLZ 2001 ROUTE 46 STE 206                     Related cases pending: NO
PARSIPPANY NJ 07054                                              If yes, list docket numbers:
Phone:                                                           Do you anticipate adding any parties (arising out of same
Name of Party: PLAINTIFF : Brito, Endy                           transaction or occurrence)? NO
Name of Defendant’s Primary Insurance Company
(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? YES
If yes, is that relationship: Employer/Employee
Does the statute governing this case provide for payment of fees by the losing party? YES
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

01/08/2019                                                                                              /s/ HOWARD A VEX
Dated                                                                                                             Signed
